DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 17 December 2020.
Claims 1-20 are presented for examination.
Claims 1-20 are amended.
Double Patenting Rejection is withdrawn in light of amendment by the applicant(s).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments filed in the amendment filed on 17 December 2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant argued that “A.    Applicant respectfully submits that independent claim 1 recites “maintaining a registration entry in a registration table for the query, wherein ... table partition from which data is retrieved for the query”, whereas Chidambaran merely describes registering queries corresponding to multiple “granularity options ” with its “database change notification module ” and thus fails to disclose or suggest the aforementioned claimed limitations.” (Emphasis added)
Examiner respectfully disagrees.
The new reference Hutchison discloses a table can be partitioned into multiple tables (i.e. partitions) (see Hutchison: paragraph [0005], “Several known schemas exist for distributing data across partitions in memory systems. These partitioning schemas (also known as strategies) are tightly coupled with the physical implementation of the data model for the database system. One popular partitioning scheme uses a randomizing hashing function to horizontally or vertically partition the contents of a database (or of the table) across different memory systems…” paragraph [0015], “…the database management system for managing a database having partitions for storing table data based on a partitioning schema, each partition having an associated partition identifier, the database having database catalog information associated therewith, the database management system for executing a query against the database, the computer program product including code for identifying a partition identifier in accordance with the partitioning schema, code for selecting the partition identifier based on the contents of the query and the ” Paragraph [0034], “…the SQL statement 219 including a target table name and partition key value for the desired data is sent to the SQL compiler/interpreter 222 that parses the SQL statement 219 into executable instructions passed to the partition router 224…”) 
Therefore, by combining Hutchison with Chidambaran, registering query and table can include table and partitioned tables of the table in order to have different level of granularity in cache invalidations. 

Applicant argued that “Although these passages describe registration of queries at Chidambaran’s “database change notification module” and multiple granularity options, Applicant respectfully submits that Chidambaran does not disclose or suggest any “registration table”…
Moreover, Howard also remains equally silent on the aforementioned claimed limitations and thus fails to cure Chidambaran’s deficiencies.”
Examiner respectfully disagrees.
Howard discloses “registration table” and triggering notification based on the registered database table in the “registration table”  (see Howard: paragraph [0013], “…employ a listeners table to store information pertaining to registered database tables, at least one database table with a trigger mechanism that is invoked when a database table change occurs, a notification delivery service to provide a message ”
paragraph [0041], “…a client(s) employing cache or other high-speed memory to save and employ frequently utilized data (e.g., raw transformed, and queryable results) from a database table query can register the database table in a listeners table. Additionally, other clients querying for similar results can register the database and utilize the saved results. After the registered database table, which is referenced in and/or associated with the listeners table, changes, a notification delivery service provides a database table change message to a notification runtime service. Subsequently, the notification runtime service notifies the client(s) that the registered database table changed, rendering the saved query results inconsistent. Thereafter, the client(s) can utilize the notification to invalidate the cached data, perform a query to refresh the cached data and/or ignore the message, for example…” WHERE “a registration table” is broadly interpreted as “the listeners table” 
paragraph [0043], “…providing a data table parameter(s) such as the data table name and/or identification, for example. The trigger can reside within the data table 110, wherein the trigger invokes the table management component 120 when at least one data table changes. It should be appreciated that a plurality of triggers can be tied to a plurality of respective data tables. The plurality of triggers can employ a similar for looking up the table in the listeners table 130 and for invoking the notification delivery service 140.”
Paragraph [0054]-[0055], “FIG. 3…a listeners table can store registered data table information. For example, a data table name, a registration identification (ID)…The field row 310 comprises a table identification (ID) field 340…”).

Applicant argued that “C.    Applicant further respectfully submits that independent claim 1 recites “the server sends invalidation information pertaining to whether the cached query results at a client are invalid based at least in part upon the registration entry... ”, whereas Chidambaran merely describes {} and thus fails to disclose or suggest the above claimed limitations, let alone the other interrelated claimed limitations.”
Examiner respectfully disagrees.
Chidambaran discloses registering query/database table and triggering notification changes on the registered database table (see Chidambaran: paragraph [0009], “…query results could be a join of multiple tables and there is a need to refresh cached result(s) with database changes that affect any of the tables in the query…”, paragraph [0047], “FIG. 8…By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212…” paragraph [0048], “…the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity).” Paragraph [0049], “…the granularity specified at registration could be at variety of levels…object level (i.e. detect changes to tables), projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”), 
Howard also discloses “registration entry” (e.g. table name or table identifier) in “registration table” and triggering notification based on the registered database table in the “registration table” (see Howard: paragraph [0013], “…employ a listeners table to store information pertaining to registered database tables, at least one database table with a trigger mechanism that is invoked when a database table change occurs, a notification delivery service to provide a message indicating the database table change occurred…”
paragraph [0041], “…a client(s) employing cache or other high-speed memory to save and employ frequently utilized data (e.g., raw transformed, and queryable results) from a database table query can register the database table in a listeners table. other clients querying for similar results can register the database and utilize the saved results. After the registered database table, which is referenced in and/or associated with the listeners table, changes, a notification delivery service provides a database table change message to a notification runtime service. Subsequently, the notification runtime service notifies the client(s) that the registered database table changed, rendering the saved query results inconsistent. Thereafter, the client(s) can utilize the notification to invalidate the cached data, perform a query to refresh the cached data and/or ignore the message, for example…” WHERE “a registration table” is broadly interpreted as “the listeners table” 
paragraph [0043], “…providing a data table parameter(s) such as the data table name and/or identification, for example. The trigger can reside within the data table 110, wherein the trigger invokes the table management component 120 when at least one data table changes. It should be appreciated that a plurality of triggers can be tied to a plurality of respective data tables. The plurality of triggers can employ a similar routine (e.g., stored procedure) such that the routine comprises the logic for looking up the table in the listeners table 130 and for invoking the notification delivery service 140.”
Paragraph [0054]-[0055], “FIG. 3…a listeners table can store registered data table information. For example, a data table name, a registration identification (ID)…The field row 310 comprises a table identification (ID) field 340…”).

Applicant argued that “Regardless of whether or not Harward discloses the additional claimed limitations of claims 8 and 17, Applicant respectfully submits that Chidambaran and Howard, either alone or combined, fails to disclose at least the claimed limitations of independent claims 1 and 11, from which claims 8 and 17 respectively depend. Moreover, the Office Action does not rely on Harward in forming the alleged basis for rejections of the independent claims. Therefore, claims 8 and 17 are thus believed to be allowable over Chidambaran, Howard, and Harward for at least this reason.
In addition, Applicant respectfully submits that Harward never discloses or suggests any registration entry maintained in a registration table and having identification of a table partition, much less sending any invalidation information pertaining to whether the cached query results at the client-side cache are invalid based at least in part on the registration entry having the first identification of a table partition. Therefore, Haward fails to cure the deficiencies of Chidambaran and Howard.” (Emphasis added)
Examiner respectfully disagrees.
Chidambaran discloses registration entry maintained in a registration table and having identification of a table (see Chidambaran: paragraph [0009], “…query results could be a join of multiple tables and there is a need to refresh cached result(s) with database changes that affect any of the tables in the query…”, paragraph [0047], “FIG. 8…By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212…” paragraph [0048], “…the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity).” Paragraph [0049], “…the granularity specified at registration could be at variety of levels…object level (i.e. detect changes to tables), projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”), 
Howard also discloses registration entry maintained in a registration table and having identification of a table partition (see Howard: paragraph [0013], “…employ a listeners table to store information pertaining to registered database tables, at least one database table with a trigger mechanism that is invoked when a database table change occurs, a notification delivery service to provide a message indicating the database table change occurred…”
paragraph [0041], “…a client(s) employing cache or other high-speed memory to save and employ frequently utilized data (e.g., queryable results) from a database table query can register the database table in a listeners table. Additionally, other clients querying for similar results can register the database and utilize the saved results. After the registered database table, which is referenced in and/or associated with the listeners table, changes, a notification delivery service provides a database table change message to a notification runtime service. Subsequently, the notification runtime service notifies the client(s) that the registered database table changed, rendering the saved query results inconsistent. Thereafter, the client(s) can utilize the notification to invalidate the cached data, perform a query to refresh the cached data and/or ignore the message, for example…” WHERE “a registration table” is broadly interpreted as “the listeners table” 
paragraph [0043], “…providing a data table parameter(s) such as the data table name and/or identification, for example. The trigger can reside within the data table 110, wherein the trigger invokes the table management component 120 when at least one data table changes. It should be appreciated that a plurality of triggers can be tied to a plurality of respective data tables. The plurality of triggers can employ a similar routine (e.g., stored procedure) such that the routine comprises the logic for looking up the table in the listeners table 130 and for invoking the notification delivery service 140.”
FIG. 3…a listeners table can store registered data table information. For example, a data table name, a registration identification (ID)…The field row 310 comprises a table identification (ID) field 340…”).
Additionally, the new reference Hutchison discloses a table can be partitioned into multiple tables (i.e. partitions) (see Hutchison: paragraph [0005], “Several known schemas exist for distributing data across partitions in memory systems. These partitioning schemas (also known as strategies) are tightly coupled with the physical implementation of the data model for the database system. One popular partitioning scheme uses a randomizing hashing function to horizontally or vertically partition the contents of a database (or of the table) across different memory systems…” paragraph [0015], “…the database management system for managing a database having partitions for storing table data based on a partitioning schema, each partition having an associated partition identifier, the database having database catalog information associated therewith, the database management system for executing a query against the database, the computer program product including code for identifying a partition identifier in accordance with the partitioning schema, code for selecting the partition identifier based on the contents of the query and the database catalog information, and code for executing the query against the identified partition.” Paragraph [0034], “…the SQL partition key value for the desired data is sent to the SQL compiler/interpreter 222 that parses the SQL statement 219 into executable instructions passed to the partition router 224…”) 
Therefore, by combining Hutchison with Chidambaran, registering query and table can include partitioned tables of the table in order to have different level of granularity in cache invalidations. 

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “and invalidating the first invalidation at least by comparing first information pertaining to the first invalidation with second information pertaining to the second invalidation so that the first invalidation is not applied to the” which is unclear what “is not applied to the” is referring to.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 7, 9, 10, 11, 12, 13, 14, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaran et al. (U.S. Pub. No.: US 20080098173, hereinafter Chidambaran), in view of Howard et al. (U.S. Pub. No.: US 20040193653, hereinafter Howard), and further in view of Hutchison et al. (U.S. Pub. No.: US 20040205057, hereinafter Hutchison).
For claim 1, Chidambaran discloses a method for caching query results in a client-side cache, comprising: 
caching results of one or more queries as cached query results at a client-side cache for a query, the results corresponding to a first set of data (Chidambaran: paragraph [0007], “Client-side cache 104 has stored query results, as depicted with Query Results for Table A 106 and Query Results for Table B 108.”, Paragraph [0043], “…if the database request is a database query (301), then the Database API 204 requests that the Cache Manager 214 lookup the query results in the Client-side Cache 212 (302) which is shown in FIGS. 4 and 5.” Paragraph [0044], “…if there is no cache hit (i.e. a cache miss) at (304), then the Database API 204 requests query results from the Database Server 206 (312)…At (314), the Query Results are set to the results returned from the Database Server 206 and a determination is made as to whether the query is cacheworthy (316) as described above with FIG. 2. If the query is cacheworthy, then the Cache Manager 214 caches the Query Results (318)…”, see Fig. 3, item 318, “Cache Manager caches query results from Database,” WHERE “cached query results” is broadly interpreted as “stored query results”); 
sending a database server request to a server, wherein the server request is directed to a second set of data in a database table different from the first set of data (Chidambaran: paragraph [0009], “…query results could be a join of multiple tables and there is a need to refresh cached result(s) with database changes that affect any of the tables in the query…”, paragraph [0047], “FIG. 8…By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212…” paragraph [0048], “…the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity).” Paragraph [0049], “…the granularity specified at registration could be at variety of levels…object level (i.e. detect changes to tables), projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”, 
WHERE “a second set of data” is broadly interpreted as “any of the tables in the query” or “changes that occur that would affect the query results stored in the Client-side Cache” (e.g. “any table referred to in query” (second set of data) when query is querying data from “join of multiple tables” (first set of data) as recited in paragraph [0009]),
Also see examples/scenarios in paragraphs [0007]-[0009], “There is a relationship between Table A 110 and Table B 112 (e.g. trigger) that requires that a portion of the data in Table A 110 be placed in Table B 112…The Database Server 116 has responded to the Request to Insert Mehul 118 to Table A 118 by inserting a second row to Table A 110 (e.g. "2 Mehul mehulB") and the insertion of the row to Table A 110 has triggered the addition of a second row to Table B 112 (e.g. "2 Mehul").” (Fig. 1A and 1B), WHERE “second set of data” is broadly interpreted as “Insert Mehul 118 to Table A”, WHERE “first set of data” is broadly interpreted as “triggered the addition of a second row to Table B 112”); 
maintaining a registration entry in a registration for the query, wherein at least some of the registration entries in the registration correspond to a level of granularity less than a granularity of the database table (Chidambaran: paragraph [0031], “The Database Change Notification Module 210 provides notification of changes in the underlying data relied upon to generate the query results for registered queries that would cause the query ” paragraph [0047], “FIG. 8…registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212…”, Paragraph [0049], “…the granularity specified at registration could be at variety of levels…projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”,
WHERE “maintaining a registration entry in a database” is broadly interpreted as “registered queries” and “registering the query with the Database Change Notification Module”,
WHERE “at a level of granularity less than a granularity of a table” is broadly interpreted as “projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows)”); and 
receiving query results in response to the database server request, wherein the server sends invalidation information pertaining to whether the cache query results in the client-side cache are invalid based at least in part on the registration entry (Chidambaran: paragraph [0039], “…Next, the Database Server 206 returns the results to the Client 200 (310).” (See Fig. 3, “310 Database API returns Results to the Client”), Paragraph [0045], “…FIG. 6…the Database API 204 used to implement the consistent client-side query cache is an extension of a remote procedure call within a Database API 204 makes any request 600 by passing parameters of an In Snapshot and the request…The Database Server 206 responds by returning the result for the request from executing the database request against the database, the Out Snapshot, and the Cache Invalidations, including the Invalid Query IDs, and the Dirty Query IDs (602). The Out Snapshot is a latest snapshot of the database. The Cache Invalidation is described in more detail in the description of FIG. 7…” WHERE “sends information pertaining to whether the query results cached at a client are invalid” is broadly interpreted as “Cache Invalidations, including the Invalid Query IDs, and the Dirty Query IDs”, Fig. 6, item 602, “Return (Resutls + Out snapshot + Invalid Query IDs + Dirty Query IDs”), paragraph [0047], “FIG. 8…By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212. Registration begins by assigning the value of the query id in the Database Change Notification Module (802)…”, paragraph [0048], “Registration may include determining the granularity specification for invalidation of the client-side query cache contents (804).”, 
WHERE “registration entries” is broadly interpreted as “Registration” (e.g. each entry, such as “Query id”), Paragraph [0049], “…the granularity specified at registration could be at variety of levels…projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”, 
WHERE “at the level of granularity less than the granularity of the table” is broadly interpreted as “projection level” or “selection level”),
wherein the registration entry is used to determine whether the cached query results at the client are invalid (Chidambaran: Paragraph [0026], “…the client-side cache may compare the snapshot associated with the client with the current snapshot of the database to determine the cached results that can be invalidated…” paragraph [0034], “The Cache Manager 214 invalidates the identified cached result sets corresponding to the query ids included in the cache invalidations for the Client 200 and the Session 202…Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200…”, Paragraph [0045], “…In Snapshot parameter is set to the client's Visible Snapshot…The Database Server 206 responds by returning the result for the request from executing the database request against the database, the Out Snapshot, and the Cache Invalidations, including the Invalid Query IDs, and the Dirty Query IDs (602). The Out Snapshot is a latest snapshot of the database. The Cache Invalidation is described in more detail in the description of FIG. 7.”
WHERE “a state of the database” is broadly interpreted as “Snapshot”,
WHERE “a database reference identifier corresponding to a state of the database” is broadly interpreted as “the Visible Snapshot” which makes it different than “In Snapshot” or “Out Snapshot,”
WHERE “a state of the database determines whether the query results cached at the client are invalid” is broadly interpreted as “compare the snapshot associated with the client with the current snapshot of the database to determine the cached results that can be invalidated”)
However, Chidambaran does not explicitly disclose the database table is partitioned by using at least a parttioning key and a partitioning schema into the at least one table partition that corresponds to a respective identification;
a registration table;
the registration entry comprises a first identification of a table partition from which data is retrieved for the query.
Howard discloses a registration table; the registration entry comprises a first identification of a table from which data is retrieved for the query (Howard: paragraph [0013], “…employ a listeners table to store information pertaining to registered database tables, at least one database table with a trigger mechanism that is invoked when a database table change occurs, a notification delivery service to provide a message indicating the database table change occurred…” paragraph [0041], “…a client(s) employing cache or other high-speed memory to save and employ frequently utilized data (e.g., raw transformed, and queryable results) from a database table query can register the database table in a listeners table. Additionally, other clients querying for similar results can register the database and utilize the saved results. After the registered database table, which is referenced in and/or associated with the listeners table, changes, a notification delivery service provides a database table change message to a notification runtime service. Subsequently, the notification runtime service notifies the client(s) that the registered database table changed, rendering the saved query results inconsistent. Thereafter, the client(s) can utilize the notification to invalidate the cached data, perform a query to refresh the cached data and/or ignore the message, for example…” WHERE “a registration table” is broadly interpreted as “the listeners table” paragraph [0043], “…providing a data table parameter(s) such as the data table name and/or identification, for example. The trigger can reside within the data table 110, wherein the trigger invokes the table management component 120 when at least one data table changes. It should be appreciated that a plurality of triggers can be tied to a plurality of respective data tables. The plurality of triggers can employ a similar routine (e.g., stored procedure) such that the routine comprises the logic for looking up the table in the listeners table 130 and for invoking the notification delivery service ”
Paragraph [0054]-[0055], “FIG. 3…a listeners table can store registered data table information. For example, a data table name, a registration identification (ID)…The field row 310 comprises a table identification (ID) field 340…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Systems and methods for employing a trigger-based mechanism to detect a database table change and registering to receive notification of the change” as taught by Howard, because it would provide Chidambaran’s method with the enhanced capability of “…employ a listeners table to store information pertaining to registered database tables, at least one database table with a trigger mechanism that is invoked when a database table change occurs…assemble registration information and provide the registration information to the listeners table…” (Howard: paragraph [0013]) in order to “searching the listeners table 130 to detect whether registration information for the changed data table is in the listeners table 130” (Howard: Paragraph [0044]).
However, Chidambaran and Howard do not explicitly disclose the database table is partitioned by using at least a parttioning key and a partitioning schema into the at least one table partition that corresponds to a respective identification; a table partition; 
Hutchison discloses the database table is partitioned by using at least a parttioning key and a partitioning schema into the at least one table partition that corresponds to a respective identification; a table partition (Hutchison: paragraph [0005], “Several known schemas exist for distributing data across partitions in memory systems. These partitioning schemas (also known as strategies) are tightly coupled with the physical implementation of the data model for the database system. One popular partitioning scheme uses a randomizing hashing function to horizontally or vertically partition the contents of a database (or of the table) across different memory systems…” paragraph [0015], “…the database management system for managing a database having partitions for storing table data based on a partitioning schema, each partition having an associated partition identifier, the database having database catalog information associated therewith, the database management system for executing a query against the database, the computer program product including code for identifying a partition identifier in accordance with the partitioning schema, code for selecting the partition identifier based on the contents of the query and the database catalog information, and code for executing the query against the identified partition.” Paragraph [0034], “…the SQL statement 219 including a target table name and partition key value for the desired data is sent to the SQL compiler/interpreter 222 that parses the SQL statement 219 into executable instructions passed to the partition router 224…,”
WHERE “database table is partitioned” is broadly interpreted as “horizontally or vertically partition the contents of a database (or of the table,”
WHERE “parttioning key” is broadly interpreted as “partition key”
WHERE “a partitioning schema” is broadly interpreted as “based on a partitioning schema, each partition having an associated partition identifier”
WHERE “a respective identification” is broadly interpreted as “based on a partitioning schema, each partition having an associated partition identifier”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Method and system for executing a database query” as taught by Hutchison, because it would provide Chidambaran’s modified method with the enhanced capability of “…a…” (Hutchison: paragraph [0013]) in order to “s” (Hutchison: Paragraph [0044]).
For claim 2, Chidambaran, Howard and Hutchison disclose the method of claim 1, wherein the level of granularity less than the granularity of the table corresponds to at least one of a partition-based information, column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query (Chidambaran: Paragraph [0049], “…the granularity specified at registration could be at variety of levels…projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”, 
WHERE “column-based information” is broadly interpreted as “projection level (i.e. detect changes to columns”).
For claim 3, Chidambaran, Howard and Hutchison disclose the method of claim 1, further comprising: 
sending first reference information with the server request indicating a state of a database after a previous database server request by the client (Chidambaran: paragraph [0034], “…the Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200…”, paragraph [0045], “…Database API 204 makes any request 600 by passing parameters of an In Snapshot and the request. In an embodiment, the In Snapshot parameter is set to the client's Visible Snapshot 216, a snapshot indicating the last interaction with the database, and the Query parameter is set to the client's desired SQL query…” (see Fig. 6, item 600, “Request (In snapshot, Request)”),
WHERE “sending first reference information” is broadly interpreted as “In Snapshot” or “Visible Snapshot”); 
receiving second reference information with the query results indicating a current state of the database (Chidambaran: paragraph [0045], “…The Database Server 206 responds by returning the result for the request from the Out Snapshot, and the Cache Invalidations, including the Invalid Query IDs, and the Dirty Query IDs (602). The Out Snapshot is a latest snapshot of the database. The Cache Invalidation is described in more detail in the description of FIG. 7.” (see Fig. 6, item 602 “Return <Result + Out snapshot + Invalid Query IDs + Dirty Query IDs”), claim 2, “…The method of claim 1, further comprising: receiving a second snapshot, wherein the second snapshot indicates a state of the database upon receipt of a database server request by the client; and updating the first snapshot with the second snapshot…”),
WHERE “receiving second reference information” is broadly interpreted as “Out Snapshot” or “second snapshot”); and 
updating the first reference information with the second reference information (Chidambaran: paragraph [0034], “…Upon receipt of the cache invalidations, and the Out Snapshot from the Database Server 206, the Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200, associated with the Client 200 to the Out Snapshot, and passes the cache invalidations to the Cache Manager 214.” (see Fig. 3, item 322, “Set Visible Snapshot in the Cache Manager to Out Snapshot returned with the Database API” and Fig. 2, item 216, “Visible Snapshot” and item 214, “Cache The method of claim 1, further comprising: receiving a second snapshot, wherein the second snapshot indicates a state of the database upon receipt of a database server request by the client; and updating the first snapshot with the second snapshot…” 
WHERE “updating the first reference information with the second reference information” is broadly interpreted as “Set Visible Snapshot in the Cache Manager to Out Snapshot” or “updating the first snapshot with the second snapshot”).
For claim 4, Chidambaran, Howard and Hutchison disclose the method of claim 1, further comprising:
invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached results comprise cached results for the client session, and the cached query results relate to uncommitted database changes made by the client with the client session (Chidambaran: paragraph [0044], “…To update the cache, the cached queries associated with the set of Invalid Query Ids are removed from the cache. In one or more embodiments, the Database API 204 will return with correct query results for the Invalid Query Ids. The identified set of Dirty Query Ids and their associated cached results are used to indicate that the session should not use the cached copy of the data due to the uncommitted changes made to the database tables by the session. Next, the Database ”, Claim 3, “…invalidating some or all of the any number of cached results that have been indicated as invalid for a client session, wherein the some or all of the cached results includes cached results for the client session that relate to uncommitted database changes made by the client with the client session…”).
For claim 5, Chidambaran, Howard and Hutchison disclose the method of claim 3, further comprising 
receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information (Chidambaran: paragraph [0032], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id…”, paragraph [0051], “…The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)…”, Claim 4, “…receiving any number of cached result identifiers, wherein the any number of cached result identifiers relate to transactions that occurred between the first snapshot and the second snapshot; and invalidating the any number of invalid cached results associated with the any number of cached result identifiers…”,
WHERE “the first reference information” is broadly interpreted as “first snapshot” or “In Snapshot”,
WHERE “the second reference information” is broadly interpreted as “second snapshot” or “Out Snapshot”).
For claim 7, Chidambaran, Howard and Hutchison disclose the method of claim 1, further comprising:
executing a first database operation that results in a first invalidation which, when applied, invalidates at least some of the cached query results at the client-side cache; executing a second database operation that results in a second invalidation which, when applied, invalidates the at least some of the cached query results at the client-side cache; and invalidating the first invalidation at least by comparing first information pertaining to the first invalidation with second information pertaining to the second invalidation so that the first invalidation is not applied to the (Chidambaran: paragraph [0032], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id…”, paragraph [0059], “The change notification infrastructure returns all invalidations generated by transactions with Commit Snapshot higher than the In Snapshot and Commit Snapshot less than or equal to the Out Snapshot…Completeness of invalidations may be the set of invalidations returned from this module within the Snapshot range (i.e. between the In Snapshot and Out Snapshot) that are complete. If a transaction committed and caused a query id to change and the transaction Commit Snapshot was less than the Out Snapshot, then it must be included in the set. If a transaction commits in the future and caused a query result set to change and was not included in the returned set, it must commit at a Snapshot higher than the Out Snapshot. In one or more embodiments, requests for inband invalidations can be submitted in a process which is independent of the process which performed the transaction commit and caused a query result set to change. It may be on an instance which is different from the instance on which the transaction commit was performed.” Paragraph [0060], “Prior to commit, the Database Change Notification Module can determine a set of query ids that can be invalidated as a result of the changes done within the transaction. These invalidations (e.g. a list of query Ids) are tagged with the transaction id and recorded in the shared memory of the instance that generated them and synchronously broadcast to remote instances using the inter-instance messaging…However, some of these may have Commit Snapshots higher than the Out Snapshot so it may not be included in the answer returned to the client-side cache. In order to determine which invalidations to include, the transaction tables may be consulted to obtain the Commit Snapshot of the transactions. If the Commit Snapshot is lower than or equal to the Out Snapshot, the corresponding query id is included or it is saved for later. Consulting the transaction table involves acquiring a short duration read lock (i.e. referred to as a pin) on the transaction table. A transaction which was active (perhaps on a different instance) at the time the request was being processed is guaranteed to commit with a Commit Snapshot higher than the Out Snapshot thereby guaranteeing the completeness of the invalidations …Because of the Lamport sequencing property described above, the Commit Snapshot of this transaction will be higher than the Out Snapshot thereby ensuring the completeness of invalidations returned in the previous result… ").
For claim 9, Chidambaran, Howard and Hutchison disclose the method of claim 1, wherein invalid cached results that pertain to the invalidation information comprise one or more invalid cached result identifiers for one or more database changes made by one or more transactions other than transactions issued by the client (Chidambaran: Paragraph [0027], “…the Database Server 206 could access or consist of a cluster of databases and within the cluster broadcast received transactions to the other database instances within the cluster…”, Claim 8, “…wherein the invalid cached results further comprises invalid cached result identifiers for database made by transactions other than those issued by the client…”).
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 11, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 13, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 16, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 18, it is a system claim having similar limitations as cited in claims 10 and 11. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claims 10 and 11.
For claim 19, it is a system claim having similar limitations as cited in claim 16. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 16.
For claim 20, it is a system claim having similar limitations as cited in claim 12. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 12.

Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaran et al. (U.S. Pub. No.: US 20080098173, hereinafter Chidambaran), in view of Howard et al. (U.S. Pub. No.: US 20040193653, hereinafter Howard), and further in view of Hutchison et al. (U.S. Pub. No.: US 20040205057, hereinafter Hutchison), and further in view of Harward et al. (U.S. Pub. No.: US 20060271557, hereinafter Harward).
For claim 6, Chidambaran, Howard and Hutchison disclose the method of claim 1, further comprising: determining at the server whether the cached query results at the client-side cache are invalid (Chidambaran: Paragraph [0006], “…At the server, the server-side query cache can simultaneously invalidate query results in the cache upon receipt of a transaction that necessitates invalidating the corresponding query results stored in the cache…” Paragraph [0026], “In one or more embodiments, the snapshot may be stored at a cache manager for the client-side cache, on a database server, in client memory, or in any storage that is accessible by a module that invalidates cached results provided that there are cached results to invalidate…a database server or database may store all transactions that occur on the database and reference the stored transactions to determine the changes to the database over time after the snapshot.” Paragraph [0026], “the snapshot may be stored at a cache manager for the client-side cache…is accessible by a module that invalidates cached results provided that there are cached results to invalidate. Based upon the association of the client with the snapshot, the invalid cached results in the client-side cache may be indicated based upon the snapshot (203)…”, Paragraph [0034], “The Cache Manager 214 invalidates the identified cached result sets corresponding to the query ids included in the cache invalidations for the Client 200 and the Session 202…”, Claim 5, “storing the first snapshot with a cache manager, wherein the cache manager accesses the client-side cache…”).
However, Chidambaran, Howard and Hutchison do not explicitly disclose due to a database operation based at least in part upon a first commit number or timestamp associated with a bind variable and a second commit number or timestamp associated with the database operation.
Harward discloses due to a database operation based at least in part upon a first commit number or timestamp associated with a bind variable and a second commit number or timestamp associated with the database operation (Harward: paragraph [0063], “…If any dependent table was updated after the time of in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide Chidambaran’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled ” (Harward: paragraph [0095]).
For claim 8, Chidambaran, Howard and Hutchison disclose the method of claim 1, wherein the registration entry comprises: 
a state identifier corresponding to a first identification of the query (Chidambaran: paragraph [0030], “…the Database Server 206 will register the query with the Database Change Notification Module 210…” paragraph [0047], “…FIG. 8 is a flowchart of a process for Database Change Notification Module Registration…Registration begins by assigning the value of the query id in the Database Change Notification Module (802). In one or more embodiments, the query id allows for identification of both the query and the client that requested the query…,” WHERE “a state identifier” is broadly interpreted as “query id”), 
a second identification of change in underlying data relied upon to generate the cached query results (Chidambaran: paragraph [0047], “…By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212…” paragraph [0048], “Registration may include determining the granularity specification for invalidation of the client-side query cache contents (804)…” paragraph [0049], “…the granularity specified at registration could be at variety of levels…”).
However, Chidambaran, Howard and Hutchison do not explicitly disclose a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes.
Harward discloses a timestamp  or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes (Harward: paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 15, it is a computer program product claim having similar limitations as cited in claim 6. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 17, it is a computer program product claim having similar limitations as cited in claim 8. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169